 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   CVE CONTRACTING GROUP, INC., et al.,                 Case No. 1:19-cv-01286-DAD-JLT

12                 Plaintiffs,                            ORDER AFTER NOTICE OF
                                                          SETTLEMENT
13          v.                                            (Doc. 23)

14   ARCH SPECIALTY INSURANCE
     COMPANY,
15
                   Defendants.
16

17          The parties report that they have settled the matter and indicate they will seek dismissal of
18   the action soon. (Doc. 23) Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than July 19, 2021;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23

24   IT IS SO ORDERED.

25      Dated:    June 3, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
